United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 08-1765
                                    ___________

United States of America,                *
                                         *
             Appellee,                   * Appeal from the United States
                                         * District Court for the Western
      v.                                 * District of Arkansas.
                                         *
Ronald Antonio Moorehead,                * [UNPUBLISHED]
                                         *
             Appellant.                  *
                                    ___________

                              Submitted: July 1, 2009
                                 Filed: July 10, 2009
                                  ___________

Before BYE, COLLOTON, and GRUENDER, Circuit Judges.
                           ___________

PER CURIAM.

       Ronald Antonio Moorehead appeals the sentence the district court1 imposed
after he pleaded guilty to aiding and abetting the possession with intent to distribute
50 grams or more of crack cocaine, in violation of 18 U.S.C. § 2 and 21 U.S.C.
§ 841(a)(1). For reversal, he argues that the district court misapprehended its
authority to sentence him below the recommended Sentencing Guidelines range. For
the reasons discussed below, we affirm.



      1
        The Honorable Jimm Larry Hendren, Chief Judge, United States District Court
for the Western District of Arkansas.
        A district court’s failure to understand the scope of its sentencing authority is
a significant procedural error, see United States v. Tabor, 531 F.3d 688, 692 (8th Cir.
2008), but we conclude that no such error occurred here. At the sentencing hearing,
Moorehead made various arguments in support of his request for a variance to 151
months in prison from the career-offender-based advisory Guidelines range of 262-
327 months. The district court rejected each of the arguments, finding that they either
lacked merit or were insufficient to support the requested variance. The court stated
that, although the Guidelines range was advisory, it needed persuasive reasons to find
that a correctly calculated career-offender Guidelines range was inappropriate and
unreasonable, and the court disagreed with Moorehead that there was any basis for the
requested variance. The court sentenced Moorehead at the bottom of the range to 262
months in prison and 5 years of supervised release, finding that this sentence was
sufficient but not greater than necessary to comply with the 18 U.S.C. § 3553(a)
factors, and stating that it had tried to fashion a sentence that would avoid unwarranted
sentencing disparities and that was reasonable and fair under section 3553(a). The
court expressed hope that the time in prison might allow Moorehead to distance
himself from drug activities and further his education.

       Having reviewed the court’s remarks at sentencing as a whole, we conclude that
the court recognized its discretion to vary from the Guidelines range but simply was
unable to find that the reasons presented to it in support of the variance were
sufficiently compelling. See Gall v. United States, 128 S. Ct. 586, 597 (2007) (district
courts must ensure justification is sufficiently compelling to support degree of
variance); United States v. Magana-Aguirre, 546 F.3d 957, 959-60 (8th Cir. 2008)
(rejecting argument that two comments district court made at sentencing showed that
it did not understand its power to vary, because court’s comments as a whole
demonstrated awareness of its ability to vary and choice not to do so; among other
things, district court noted Guidelines range was advisory and stated that it was not
persuaded that case warranted variance); United States v. Mata-Peres, 478 F.3d 875,
877-78 (8th Cir. 2007) (rejecting defendant’s argument that one statement made by

                                          -2-
district court at sentencing reflected that court did not recognize its ability to vary
downward because court’s other sentencing statements demonstrated that it did).

      Accordingly, the judgment is affirmed.
                      ______________________________




                                         -3-